Title: To James Madison from William Baker, 16 July 1802 (Abstract)
From: Baker, William
To: Madison, James


16 July 1802, Washington. “I am apprized that you have received already, through several channels, Colo. Hanson’s application for the chief clerkship in the department of State; & I know too, that your answer has been unfavorable.… If it were believed, that you are in possession of all the circumstances which induce this application … you would not again have been importuned upon this subject.… An intimate acquaintance with the deplorable situation of Colo. Hanson, & a natural hope & anxiety, arising from my near connection with him, that through you his situation may be bettered, form at once the apology & object of this letter.… I would barely suggest that upon the procurement of appointment under the government, the family of Mr. Hanson depends for the means of existence; & that the conferment of an office equal to their support, would be an act of real charity.… Mr. Hanson only solicits a trial to be made of him. He is willing to risk all he hopes for, upon a faithful & competent discharge of his duty.… I have supposed that you were unacquainted with the extent of his misfortunes, & that you will believe me when I say, that he is at this moment without a shilling.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Hanson”). 3 pp. William Baker (ca. 1749–1812) was a Georgetown physician and brother-in-law of Samuel Hanson of Samuel (Papenfuse et al., Biographical Dictionary of the Maryland Legislature, 1:111).


